
	

114 HJ 86 IH: Proposing an amendment to the Constitution of the United States to provide for balanced budgets for the Government.
U.S. House of Representatives
2016-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		2d Session
		H. J. RES. 86
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2016
			Mr. DeFazio introduced the following joint resolution; which was referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution of the United States to provide for balanced budgets for
			 the Government.
	
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 1.Total outlays for any fiscal year shall not exceed total receipts for that fiscal year, unless three-fifths of the whole number of each House of Congress shall provide by law for a specific excess of outlays over receipts by a rollcall vote. Such a law must include an adequate increase in the debt limit for the specific excess of outlays.
 2.Prior to each fiscal year, the President shall transmit to the Congress a proposed budget for the United States Government for that fiscal year in which total outlays do not exceed total receipts.
 3.The Congress may waive the provisions of this article for any fiscal year in which a declaration of war is in effect by a rollcall vote. Any such waiver must identify and be limited to the specific excess or increase for that fiscal year made necessary by the identified declaration of war. Such a declaration of war must include an adequate increase in the debt limit for the specific excess of outlays.
 4.The Congress shall enforce and implement this article by appropriate legislation, which may rely on estimates of outlays and receipts.
 5.Total outlays for the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund over 75 years shall not exceed total receipts for 75 years, unless three-fifths of the whole number of each House of Congress shall provide by law for a specific excess of outlays over receipts by a rollcall vote.
 6.Total receipts shall include all receipts of the United States Government except those derived from borrowing. Total outlays shall include all outlays of the United States Government except for those for repayment of debt principal.
 7.This article shall take effect beginning with the fifth fiscal year beginning after its ratification.
					.
		
